Citation Nr: 1124835	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-17 071	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, major depression, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1979 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction subsequently was transferred to the Veteran's home RO in Atlanta, Georgia.

At the outset, the Board notes that the first issue on appeal was adjudicated below as one concerning a back condition.  This issue has been recharacterized with more specificity as indicated above based on the medical evidence of record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness.  VA therefore must construe the claim to include any and all currently diagnosed psychiatric disabilities.  Here, the Veteran filed a claim of entitlement to service connection for depression.  The medical evidence of record indicates that he has been diagnosed with major depression and major depressive disorder as well as depression.  Therefore, the Board has recharacterized the second issue on appeal as indicated above.

Numerous issues in addition to the two set forth above have been considered below.  No additional issues currently are on appeal, however, contrary to what it appears the Veteran may believe.  This is because 38 C.F.R. § 20.200 provides that an appeal consists of a timely filed notice of disagreement (NOD) and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.

The Veteran's NOD with the August 2007 rating decision concerned the denial of service connection for a bilateral foot condition in addition to a lumbar spine disability and an acquired psychiatric disorder.  The benefit sought regarding the bilateral foot condition subsequently was granted in full.  Specifically, service connection was awarded for deformities of the right great toe and for deformities of the left great toe as secondary to the Veteran's service-connected post operative residuals, right knee injury, (referred to hereinafter as "right knee disability") in a February 2010 rating decision.  Noncompensable ratings were assigned for each of these disabilities.  An April 2010 statement from the Veteran was construed as a notice of disagreement with these disability evaluations.  In February 2011, a SOC was issued increasing each evaluation to 10 percent.  The Veteran did not complete his appeal as to these evaluations by submitting a substantive appeal on a VA Form 9.  

The Veteran's entitlement to service connection for a bilateral shoulder condition and entitlement to a disability evaluation in excess of 10 percent for his service-connected right knee disability was denied in an April 2009 rating decision.  His April 2010 statement was found to be unclear with respect to whether he was expressing dissatisfaction with the rating decision or an intent to appeal it.  He was informed of this uncertainty, the need that he provide timely clarification, and the fact that failure to do so would result in his statement not being considered an NOD via letter dated in June 2010.  No response from the Veteran was received.

The issue of entitlement to payment of additional compensation benefits for the Veteran's spouse and the issues of entitlement to service connection for a bilateral hip disability and for a bilateral elbow disability have been raised by the record in the Veteran's April 2010 statement and August 2010 statement respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a lumbar spine disability and for an acquired psychiatric disorder.  He contends that each of these disabilities is secondary to his service-connected right knee disability.  He additionally contends that his acquired psychiatric disorder started when he almost drowned on a submarine during service.

Unfortunately, the issues of entitlement to service connection for a lumbar spine disability and for an acquired psychiatric disorder must be remanded.  Although the Board sincerely regrets the delay this will cause, adjudication cannot proceed without further development.

Notice

VA has a duty to notify the Veteran of how to substantiate his claim.  This duty includes informing him of, among other things, the elements required to establish service connection.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran was notified by letter dated in June 2007 that establishing service connection generally requires credible and competent evidence showing:  (1) the existence of a current disability, (2) the in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  However, he was not notified that establishing service connection on a secondary basis required showing:  (1) the existence of a current disability, and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  To correct this omission of required information, the Veteran must be issued another notice letter.  A remand is necessary in order for this task to be accomplished.


Records

VA also has a duty to assist the Veteran in substantiating his claim.  This duty includes making reasonable efforts to help procure pertinent records.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Such records include service treatment records.  38 U.S.C.A. § 5103A(c)(1) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  Such records also include VA treatment records.  38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(c)(2), (c)(3) (2010).  Reasonable efforts with respect to these and other records that are in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).

The Veteran indicated his belief that not all evidence supporting his claim had been reviewed in an April 2008 statement.

In his April 2010 statement, the Veteran similarly indicated that the records under VA consideration were incomplete.  Specifically, he noted that records of his inpatient treatment for alcohol abuse and depression at the Naval Hospital in Charleston, South Carolina, and of his treatment regarding his back and his depression from the VA Hospital in Cleveland, Ohio, were missing.  The Veteran then stated that he had been unable to obtain these records and requested assistance in this regard.

The Veteran identified in his April 2010 substantive appeal on a VA Form 9 the Military Hospital in Charleston, South Carolina, as well as the Cleveland, Ohio, VA Medical Center (VAMC) as facilities at which he had received treatment for conditions comprising his claim.  He remarked that records from these facilities were missing and that he did not know how to obtain them.

With respect to records from the Naval or Military Hospital in Charleston, South Carolina, it is unclear whether the Veteran is asserting that he received inpatient treatment during service or thereafter.  A review of the claims file reveals two envelopes of service treatment records.  Included therein are records from the Naval Regional Medical Center in Charleston, South Carolina.  However, none of these records concern treatment for alcohol abuse and depression.  Review of the claims file additionally does not reveal any post-service treatment records from any Charleston, South Carolina, facility associated with the military.

Fulfillment of the duty to assist requires that VA make requests for treatment records regarding the Veteran from military facilities located in Charleston, South Carolina, because he has identified these records as pertinent and therefore, if in existence, they are potentially relevant to his claim.  Yet the Board notes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Id.  A Veteran indeed is required to cooperate fully with VA's reasonable efforts to obtain relevant treatment records by providing enough information to identify and locate the records.  38 C.F.R. §§ 3.159(c)(2)(i); (c)(3) (2010).  Such information includes the approximate time frame covered by the records.  Id.  The Veteran must be asked on remand to specify the approximate dates he received inpatient treatment for alcohol abuse and depression at a Charleston, South Carolina, facility associated with the military or, at the least, to narrow down whether this treatment was during service of subsequent to service.  If, and only if, he does so will VA have enough information to proceed in directing requests for records of this treatment to the appropriate custodian(s).

With respect to records from the VA Hospital or VAMC in Cleveland, Ohio, a review of the claims file reveals no treatment records.  This review further reveals that no attempts have been made to obtain such treatment records.  Finally, this review reveals that the claims file was transferred from the RO in Cleveland, Ohio, to the RO in Atlanta, Georgia, in May 2007 due to the Veteran's relocation.  Requests for treatment records regarding him from VA facilities in Cleveland, Ohio, dated through this month must be made on remand.  As above, they have been identified as pertinent and therefore, if in existence, they are potentially relevant to the claim.

Medical Examinations and Opinions

VA's duty to assist the Veteran in substantiating his claim further includes providing a medical examination when necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  A medical examination is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

No medical examination has been provided regarding the Veteran's acquired psychiatric disorder.  As such, the RO seemingly determined that such an examination was not required because one or more of the four criteria set forth above had not been satisfied.

As noted in the introduction, the medical evidence of record documents that the Veteran has current diagnoses of depression, major depression, and major depressive disorder.  The first of the above criteria accordingly has been met.

The two envelopes of service treatment records associated with the claims file do not show that the Veteran complained of, received treatment for, or was diagnosed with any psychiatric problem.  However, the Board notes that if he indicates that his inpatient alcohol abuse and depression treatment at a Charleston, South Carolina, military facility was during service, additional service treatment records may be obtained on remand which reflect an in-service psychiatric problem.  

At present, the evidence appears insufficient to establish that the Veteran's current acquired psychiatric disorder may be associated with his service or his service-connected right knee disability.  The Board notes, however, that sufficient evidence in this regard may be contained within the treatment records from VA facilities in Cleveland, Ohio, sought on remand.  Sufficient evidence in this regard also may be contained in any other new evidence submitted during the course of this remand.  

The additional records development to be performed thus may affect whether the second and third of the above criteria, and therefore also the fourth criterion, have been satisfied.  The question of whether VA's duty to assist requires that a medical examination be provided with respect to the Veteran's acquired psychiatric disorder therefore shall be reconsidered once all such records development has been completed.

Once VA undertakes the effort to provide a medical examination with respect to a claim of entitlement to service connection, whether or not statutorily obligated to do so, the duty to assist the Veteran in substantiating his claim requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An examination is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  As such, it must describe the disability at issue in sufficient detail.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  It also must include the basis/rationale for the medical opinion reached.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

With respect to the Veteran's lumbar spine disability, a VA spine examination was conducted in December 2009.  The examiner reviewed and summarized the pertinent evidence contained in claims file.  This included noting that the Veteran experienced right knee problems, for which surgery was required, for two years and low back problems such as pain, spasms, and strain for a few months during service.  This also included noting that he injured his back several years post-service after becoming entangled in a ladder and falling off a roof.  The examiner also interviewed the Veteran regarding his past and present relevant symptomatology.  In this regard, he recounted an episode of back strain prior to service.  He also conveyed his belief that his lumbar spine disability was "related to his altered gait from his knee injury."  A physical assessment and diagnostic testing was completed by the examiner, which resulted in a lumbar spine disability being diagnosed; specifically, degenerative disc disease of the lumbar spine.  However, the examiner opined that it was less likely as not that this disability was caused by his service.  The reasons for this conclusion were that the Veteran's pre-service back problem and in-service back problems were described by him as being similar and that there was no medical documentation of further back problems until several years after service when he became entangled in a ladder and fell from a roof.  

The Board finds the December 2009 VA spine examination to be inadequate.  Sufficient detail describing the Veteran's lumbar spine disability was supplied through the physical assessment and diagnostic testing.  The basis/rationale for the examiner's medical opinion that this disability was not related to service on a direct basis also was provided.  Yet this opinion is incomplete.  Despite noting the Veteran's in-service right knee problems and surgery as well as his belief that his lumbar spine disability was related to his altered gait caused by his knee, the examiner did not address whether there was a relationship between the Veteran's back and right knee.  In other words, the examiner did not consider whether the Veteran's lumbar spine disability was related to his service-connected right knee disability.  

A fully informed evaluation of the Veteran's claim cannot occur without a complete medical opinion about whether his lumbar spine disability is related to his service as well as whether this disability is related to his service-connected right knee disability.  On remand, another medical examination is necessary so that such an opinion can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran via letter of the requirements for establishing secondary service connection pursuant to 38 C.F.R. § 3.310 (2010) and Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  Contact the Veteran via letter and request that he either:  (i) provide the approximate dates of his inpatient treatment for alcohol abuse and depression at a military facility in Charleston, South Carolina, or (ii) indicate whether this treatment was during service or after service.  If an adequate response is received, attempt to obtain and associate with the claims file records of this treatment from the appropriate custodian(s) by following the mandates of 38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c)(2) (2010).  All efforts undertaken pursuant to this paragraph must be documented in the claims file.

3.  Attempt to obtain and associate with the claims file any treatment records dated through May 2007 that exist regarding the Veteran from the VA facilities in Cleveland, Ohio, by following the mandates of 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2).  All efforts undertaken in this regard must be documented in the claims file.

4.  Review the Veteran's claims file and undertake any additional development indicated.  This shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.  This also shall include, if deemed necessary after the completion of the above development, scheduling him for an appropriate VA medical examination regarding his acquired psychiatric disorder.

5.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any lumbar spine disability found to be present.  The claims file shall be made available to and reviewed by the examiner.  The examiner then shall obtain from the Veteran a full history of his past and present relevant symptomatology.  All assessments, tests, studies, or evaluations deemed necessary next shall be performed, and the findings shall be reported in detail.  For each lumbar spine disability diagnosed as a result, the examiner shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability:  (i) is related to the Veteran's service, to include the back problems he experienced for a few months therein, and (ii) is related, whether through causation or aggravation, to the Veteran's service-connected right knee disability.  A complete rationale with specific comment on the pertinent medical and lay evidence of record shall be provided in doing so.  Each of the above actions shall be documented in an examination report.

6.  Then readjudicate the Veteran's entitlement to service connection for a lumbar spine disability and for an acquired psychiatric disorder.  If either of the benefits sought on appeal is not granted, the Veteran and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



